NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



LAMAR WARD,                                   )
                                              )
              Appellant,                      )
                                              )
v.                                            )      Case No. 2D18-1263
                                              )
STATE OF FLORIDA,                             )
                                              )
              Appellee.                       )
                                              )

Opinion filed March 13, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Polk
County; William D. Sites, Judge.

Lamar Ward, pro se.


PER CURIAM.


              Affirmed.


KELLY, MORRIS, and BADALAMENTI, JJ., Concur.